        Case 2:19-cv-03501-MAK Document 14 Filed 12/20/19 Page 1 of 2




                 UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                         )
DENISE YANELLI,                          )
                                         ) Case No.: 2:19-cv-03501-MAK
             Plaintiff.                  )
                                         )
      v.                                 )
                                         )
CAPITAL ONE BANK, N.A.,                  )
                                         )
                Defendant.               )
                                         )

                          NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: December 20, 2019               By: /s/ Amy L. B. Ginsburg
                                         Amy L. B. Ginsburg, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: aginsburg@creditlaw.com
       Case 2:19-cv-03501-MAK Document 14 Filed 12/20/19 Page 2 of 2




                       CERTIFICATE OF SERVICE

            I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                             Elanor A. Mulhern, Esquire
                                 Ballard Spahr, LLP
                            1735 Market Street, 51st Floor
                               Philadelphia, PA 19103
                            mulherne@ballardspahr.com
                               Attorney for Defendant




Dated: December 20, 2019             By: /s/ Amy L. B. Ginsburg
                                       Amy L. B. Ginsburg, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: aginsburg@creditlaw.com
